Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered March 11, 1999, convicting him of burglary in the second degree, criminal possession of stolen property in the fifth degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Any error regarding the People’s failure to give notice pursuant to CPL 710.30 was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Evans, 256 AD2d 520; People v Bradshaw, 232 AD2d 499).
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.